--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.16
 
 
CONSULTING AGREEMENT
 
 
This Consulting Agreement (“Agreement”), is entered into as of July 10th, 2006
(the “Effective Date”) by and between PocketFinder, LLC., and Roger Anderson
(“Consultant”).
 
WITNESSETH:
 
WHEREAS, Company is a technology and telecommunications company that has
designed and patented wireless communications products and systems combining
advanced wireless location based services technology to provide features of
utilizing a proprietary software system; and
 
WHEREAS, Company wishes to assure itself of the services of Consultant for the
period and upon the terms and conditions provided in this Agreement; and
 
WHEREAS, Consultant is willing to serve and to provide consulting to the Company
on a project basis for said period and upon the terms and conditions provided in
this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:
 
1.           Period
 
a.           Term.  Subject to the terms and conditions of this Agreement,
Company hereby agrees to use Consultant for the design and implementation of
PocketFinder.  The capacity as set forth herein, commencing on the Effective
Date and continuing in full force and effect until such time as the execution of
each Task is completed, but in no event longer than ten (10) years from the
Effective Date (the “Consultancy Term”).
 
b.           Duties and Responsibilities.  During the Term, Consultant agrees to
devote his working time and attention to the project and tasks faithfully and
efficiently perform all reasonable responsibilities and duties to the best of
his skill and abilities, in a competent and professional manner.
 
c.           Services.  During the Term, Consultant further agrees not to engage
in any business or perform any services that are competitive with the business
of or services provided by Company or that may be deemed to constitute a
conflict of interest.  Notwithstanding anything to the contrary contained in
this Section 1(c), Consultant shall not be prohibited from (i) rendering
services to relatives, charitable or community organizations; (ii) managing her
personal investments in such manner as to not interfere with the performance of
her duties hereunder; or (iii) owning no more than five percent (5%) of the
equity securities of a corporation or other entity, so long as (A) such services
or activities are not rendered to any business which is competitive with the
business of Company, and (B) such services or activities do not in any way
interfere with the performance of Consultant’s duties and responsibilities
hereunder.
 

--------------------------------------------------------------------------------


 
2.           Compensation.  During the Term, Consultant shall be entitled to the
compensation package and benefits provided below.
 
a.           Base Salary.  During the Consulting Term, in full consideration for
the services to be rendered by Consultant, Consultant shall compensation for
worked performed on an hourly basis set at $125.00 per hour.  The Consultant
will invoice the Company on a monthly basis.
 
b.           Stock Incentive Plan/Options for Performance.  Consultant shall
participate in the Stock Incentive Plan of the Company based on Performance as
follows:
 
NUMBER
VESTING
   
50,000 class D shares
Issued to Roger Anderson on completion of the IVR
   
100,000 class D shares
First PF location based system tested and running at the main data center.
   
25,000 class D shares
(Maximum of 100,000 class D shares)
Upon each additional PF location system tested and running at main data centers
domestic and internationally.

 
c.           Resignation.  Consultant may resign his current position with
Company and thereby terminate his agreement, by giving thirty (30) days notice
in writing.  Upon resignation, Consultant terminates any and all participation
in the Stock Incentive Plan/Options for Performance as described in Section 2.b.
 
d.           Termination of Consulting.  Company may Terminate Consulting at any
time during the Agreement by giving consultant thirty (30) days notice in
writing.  Upon Termination, Company is obligated to pay any and all outstanding
invoices.
 
3.           Confidential Information.
 
a.           Company Information.  Consultant acknowledges that during the
course of employment, Consultant will have access to information about Company
and that Consultant’s employment with Company shall bring Consultant into close
contact with proprietary information of Company.  In recognition of the
foregoing, Consultant agrees at all times during and following Consultant’s
employment with Company, to hold in confidence, and not to use, except for the
benefit of Company, or to intentionally disclose to any person, firm,
corporation or other entity without written authorization of Company, any
“Confidential Information” of Company which Consultant obtains or
creates.  Consultant understands that “Confidential Information” means any
Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
suppliers, customer lists, prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawing, engineering, hardware configuration information, marketing, licenses,
finances, budgets or other business information disclosed to Consultant by
Company in writing or by drawings of parts or equipment, or created by
Consultant during the period of Consultant’s term during working
hours.  Consultant understands that “Confidential Information” includes
information pertaining to any aspects of Company’s business which is either
information not known by actual or potential competitors of Company or is
proprietary information of Company or its customers or suppliers, whether of a
technical nature or otherwise.  Consultant further understand that Confidential
Information does not include any of the foregoing items which have become
publicly known and made generally available through no wrongful act of
Consultant.
 

--------------------------------------------------------------------------------


 
b.           Third Party Information.  Consultant recognizes that Company has
received and in the future will receive confidential or proprietary information
from third parties subject to a duty on Company’s part to maintain the
confidentiality of such information and to use such information only for certain
limited purposes.  Consultant agrees to hold all such confidential or
proprietary information in confidence and not to intentionally disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
my work for Company consistent with Company’s agreement with such third person.
 
4.           Inventions.
 
a.           Inventions Retained and Licensed.  Consultant represents and
warrants to Company that there are no inventions, original works of authorship,
developments, improvements, or trade secrets which were made by Consultant prior
to the commencement of his employment with the Company (collectively, “Prior
Invention(s)”), which belong solely to Consultant or belong to Consultant
jointly with another, which relate in any way to any of Company’s proposed
businesses, products or research and development, and which are not assigned to
Company hereunder.  If, in the course of the Employment Period, Consultant
incorporates into a Company product, process or machine a Prior Invention owned
by Consultant or in which Consultant has an interest, Company is hereby granted
and shall have a non-exclusive, royalty-free, irrevocable, perpetual, worldwide
license (with the right to sublicense) to make, have made, copy, modify, make
derivative works of, use, sell and otherwise distribute such Prior Invention as
part of or in connection with such Company product, process or machine.
 
b.           Assignment of Inventions.  Consultant agrees that Consultant will
promptly make full written disclosure to Company, will hold in trust for the
sole right and benefit of Company, and hereby assign to Company, or its
designee, all my right, title and interest throughout the world in and to any
and all inventions, original works of authorship, developments, concepts,
know-how, improvements or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which Consultant may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice during the Employment Period that (i) relate at
the time of conception or development to the actual or demonstrably proposed
business or research and development activities of Company; (ii) result from or
relate to any work performed for Company during normal business hours; and (iii)
are developed through the use of Confidential Information (collectively,
“Inventions”).  Consultant further acknowledges that all Inventions, which are
made by Consultant (solely or jointly with others) within the scope of and
during the period of Consultant’s employment with Company, are “works made for
hire” (to the greatest extent permitted by applicable law) and are compensated
by the Base Salary, unless regulated otherwise by law.
 

--------------------------------------------------------------------------------


 
c.           Inventions on Consultant’s Own Time.  The provisions of Section
7(a) and 7(b) above do not apply to any invention which qualifies fully under
the provisions of California Labor Code §2870, which provides as follows:
 
§ 2870 - Invention on Own time - Exemption from Agreement
 
(1). Any provision in an employment agreement which provides that an Consultant
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the Consultant
developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either (i) relate at the time of conception or reduction to
practice of the invention to the employees business, or actual or demonstrably
anticipated research or development of the employer; or (ii) result from any
work performed by the Consultant for the employer.
 
(2). To the extent a provision in an employment agreement purports to require an
Consultant to assign an invention otherwise excluded from being required to be
assigned under subdivision (a) of Section 2870, the provision is against the
public policy of this state and is unenforceable.
 
d.           Patent and Copyright Rights.  Consultant agrees to assist Company,
or its designee, at Company’s expense, in every reasonable way to secure
Company’s rights in the Inventions and any copyrights, patents, trademarks, mask
work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, recordations, and all other
instruments which are necessary in order to apply for, obtain, maintain and
transfer such rights and in order to assign and convey to Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights, or other intellectual property rights relating thereto.
 
5.           Return of Company Documents.  Consultant agrees that, at the time
of termination of consulting with Company for any reason, Consultant will
deliver to Company (and will not keep in my possession, recreate or deliver to
anyone else) any and all Confidential Information and all other documents,
materials, information or property belonging to Company, its successors or
assigns.  Consultant further agrees that any property situated on Company’s
premises and owned by Company, including disks and other storage media, filing
cabinets or other work areas, is subject to inspection by Company personnel at
any time with or without notice.
 

--------------------------------------------------------------------------------


 
6.           Injunctive Relief.  Consultant expressly acknowledge that any
breach or threatened breach of any of the terms and/or conditions set forth in
Sections 6 and 7 of this Agreement will result in substantial, continuing and
irreparable injury to Company.  Therefore, Consultant hereby agrees that, in
addition to any other remedy that may be available to Company, Company shall be
entitled to injunctive relief, specific performance or other equitable relief by
a court of appropriate jurisdiction in the event of any breach of threatened
breach of the terms of this Agreement.
 
7.           Miscellaneous.
 
a.           Governing Law.  This Agreement is deemed to be entered into and
performed in Orange County, California.  Except as otherwise explicitly noted,
this Agreement shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to the conflict of law rules of
California.  The parties hereby submit to the exclusive jurisdiction of the
state of California in connection with any dispute arising from or related to
this Agreement, and Los Angeles County shall be the sole venue therefore.
 
b.           Modifications and Amendments.  This Agreement may be modified or
amended only by a written instrument executed by the parties hereto and approved
in writing by a duly authorized officer of Company, no modification or amendment
shall be effective absent such approval.
 
c.           Independence and Severability.  Each of the rights enumerated above
shall be independent of the others and shall be in addition to and not in lieu
of any other rights and remedies available to Company at law or in equity.  If
any of the covenants contained herein or any part of any of them is hereafter
construed or adjudicated to be invalid or unenforceable, the same shall not
affect the remainder of the covenant or covenants or rights or remedies which
shall be given full effect without regard to the invalid portions.  If any of
the covenants contained herein are held to be invalid or unenforceable because
of the duration of such provision or the area or scope covered thereby,
Consultant agrees that the court or arbitrator making such determination shall
have the power to reduce the duration, scope and/or area of such provision and
in its reduced form said provision shall then be enforceable.
 
d.           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given as of the date if delivered in person or by
telecopy, on the next business day, if sent by a nationally recognized overnight
courier service, and on the second business day if mailed by registered mail,
return receipt requested, postage prepaid, and if addressed to the Company then
at its principal place of business, or if addressed to Consultant, then his last
known address on file with the Company.
 
e.           Waiver.  The observation or performance of any condition or
obligation imposed upon Consultant hereunder may be waived only upon the written
consent of Company.  Such waiver shall be limited to the terms thereof and shall
not constitute a waiver of any other condition or obligation of Consultant under
this Agreement.
 

--------------------------------------------------------------------------------


 
f.           Assignment.  This Agreement is personal to Consultant and shall not
be assigned by his. Company may assign its rights hereunder to (a) any
corporation or other legal entity resulting from any merger, consolidation or
other reorganization to which Company is a party or (b) any corporation,
partnership, association or other legal entity or person to which Company may
transfer all or substantially all of the assets and business of Company existing
at such time.  All of the terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns.
 
g.           Headings.  The headings have been inserted for convenience only and
are not to be considered when construing the provisions of this Agreement.
 
h.           Counterparts.  This Agreement may be executed in one or more
counterparts and transmitted by facsimile, a copy of which shall constitute an
original and each of which, when taken together, shall constitute one and the
same agreement.
 
i.           Survival of Provisions.  Notwithstanding anything to the contrary
in this Agreement, Sections 3. 4. 5. 6. and 7 of this Agreement shall survive
the termination of this Agreement for the period of time so specified or implied
in such Sections, respectively.
 
j.           Arbitration.  Any controversy, dispute or claim of any nature
whatsoever involving Company and Consultant or Consultant’s spouse or family,
including without limitation any claims arising out of, in connection with, or
in relation to this Agreement or Consultant’s employment with Company, any
claims of unlawful discrimination, sexual harassment or wrongful termination,
and any issues of arbitrability of any such disputes, will be resolved by final
and binding arbitration before the American Arbitration Association in Los
Angeles, California, in accordance with its employee arbitration rules.
 
k.           Entire Agreement.  This Agreement constitutes the entire
understanding between the parties hereto in respect of the employment of
Consultant by Company, superseding all negotiations, prior discussions, prior
written, implied and oral agreements, preliminary agreements and understandings
with Company or any of its officers, employees or agents.
 
IN WITNESS WHEREOF, this six (6) page Agreement is executed and agreed to as of
July 10, 2006.
 
 
CONSULTANT

         
By: /s/ Roger Anderson
   
 
 
Roger Anderson
   
 
 

 
POCKETFINDER, LLC.

         
By: /s/ David Morse
   
 
 
David Morse -- Chief Executive Officer
   
 
 

 